Citation Nr: 1815185	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-18 014	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity. 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, prior to May 2017, and in excess of 20 percent therefrom. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to December 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  A transcript of the hearing has been associated with the claims file. 

During the course of the appeal, in an April 2014 rating decision, the RO increased the disability rating of the service-connected radiculopathy of the right lower extremity to 10 percent effective from September 27, 2012, which is the date from which service connection was granted for this condition.  In a December 2017 rating decision, the RO increased the rating of radiculopathy of the left lower extremity to 20 percent effective May 31, 2017.  

The issue of entitlement to a TDIU was previously a component of the rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the December 2017 rating decision, the RO granted a TDIU effective from September 27, 2012.  This award is the maximum allowable benefit because the appeal period from which the increased rating claims arose began in September 2012.  Moreover, the Veteran did not file a notice of disagreement (NOD) disagreeing with the effective date assigned for the TDIU.  Therefore, that decision represents a complete grant of the benefit sought on appeal as it pertains to the TDIU issue, and that issue is no longer before the Board.    

In July 2017, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





	
(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


